Examiner’s Amendment and Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 6/11/2021. 
The allowed claims are 1-4, 6-9, 11-13.
Claims cancelled by applicant are 5, 10.  

Examiners amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with William Gray Mitchell on 6/15/2021.
The claims are amended as follows,
1. A cooling device, comprising one or more [
each such funnel unit comprising a small opening and a large opening, wherein the large opening faces downward and comprises a cylindrical lip, the small opening faces upward, and each funnel unit comprises adhesive on an external surface, whereby each such funnel unit is adhered to a vertical surface.
4. The cooling device of claim 1, wherein the funnel unit is bottle-shaped, [.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 5,562,155 to Blumberg, US 2006/0060344 to Esaki, and US 2005/0070864 to Fellion.  Such art teaches certain limitations of the independent claims, as described in the prior office action.  However, such art does not teach, a large opening with a cylindrical lip, and where the funnel units are adhered to a base with adhesive on an external edge of the large opening, while a second side of the base is adhered to a vertical surface.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763